DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowability is in response the Request for Continued Examination (R.C.E.) filed March 18, 2022 which was filed in response the Final Office Action of November 24, 2021.
An Examiner-Initiated Interview was held on May 11, 2022 in which Examiner proposed an Examiner’s Amendment amending Claim 1 to place the application in condition for allowance.  Applicant’s Attorney of Record, Soumya Panda, forwarded the proposed amendment to Applicant for consideration and approval.  Applicant authorization to enter the Examiner’s Amendment was received via e-mail on May 17, 2022.  See the accompanying Interview Summary and attachments.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was given in a brief follow-up interview with Mr. Panda on May 17, 2022.  He stated Applicant agreed to the Examiner’s Amendment, and sent via e-mail written authorization and a complete claim listing reflecting Examiner’s amendments in all pending claims.  See accompanying e-mail correspondence and received Examiner’s Amendment draft.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The claims are amended as follows:
(Currently Amended)  A binding machine, comprising:
an accommodation portion accommodating a reel around which a wire is wound;
a wire feeding portion configured to feed the wire wound around the reel in a forward direction, winds the wire around a binding object, feeds the wire wound around the binding object in a reverse direction, and wraps the wire around the binding object; and
a torsion portion configured to twist the wire, wherein
the accommodation portion accommodates the reel in such a manner that the reel is offset with respect to the wire feeding portion in one direction along an axis of rotation when the reel is rotated by the wire being fed 
the binding machine further comprising a restricting portion located in a wire passage between the reel accommodated in the accommodation portion and the wire feeding portion, the restricting portion protruding inward of the accommodation portion to restrict bending of the wire in the wire passage in a direction opposite to the direction the reel is offset and having a restricting surface which comes in contact with the wire when the wire is bent in the direction opposite to the [[one]] direction is offset wherein
the restricting surface is concave [[faces]] in the [[one]] direction opposite to the direction the reel is offset, and 
the restricting portion further includes a restricting convex portion provided along the restricting surface, the restricting convex portion protruding in the [[one]] direction of the reel offset from the restricting surface to restrict the wire from coming off the restricting surface in a direction toward the reel.

3.  (Currently Amended)  The binding machine according to claim 1, wherein
	the restricting portion protrudes from a front wall portion of the accommodation portion in a direction intersecting [[the]] an offset direction of the reel.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner's Amendment patentably distinguish the claims from the cited prior art in that the prior art combination of U.S. Patent App. Pub. No. 2018/0207709 by Kasahara et al. in view of U.S. Patent No. 5,983,473 to Yuguchi et al. does not teach nor suggest a restricting portion with a restricting convex portion which prevents the wire contacting the restricting concave portion from coming off the restricting concave portion in a direction toward the reel in combination with the rest of the binding machine as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725